EXHIBIT 10.44

COTT CORPORATION

To the Lenders party to that certain

Credit Agreement, dated as of March 31,

2005, as amended, among Cott Corporation,

Cott Beverages Inc., Cott Beverages Limited,

Cott (Nelson) Limited, Wachovia Bank,

National Association, as Administrative Agent and

the other parties thereto (the “Credit Agreement”)

December 20, 2007

 

  Re: Letter Amendment

Dear Sirs/Madams:

Reference is made to the Credit Agreement identified above. Terms are used
herein as defined therein, if not otherwise defined in this letter amendment.

The undersigned hereby requests that you agree to modify the Total Leverage
Ratio test set forth in Section 10.1 of the Credit Agreement for the fiscal
quarter ending December 29, 2007 and modify certain covenant calculations to
exclude the impact of certain specified water equipment during such quarter. In
consideration for your agreement to do so, the Borrowers are willing to increase
by 50 basis points per annum the interest rate on the Loans outstanding from the
last day of the fourth fiscal quarter of 2007 to (but not including) the last
day of the first fiscal quarter in 2008.

More specifically, subject to and in accordance with the terms and conditions
set forth below, the parties hereto agree as follows:

 

  1. The first sentence of the definition of “Applicable Margin” in Section 1.1
(Definitions) of the Credit Agreement is amended in its entirety to read as
follows:

“Applicable Margin” means the corresponding percentages per annum as set forth
on Schedule 1.1(d), except as the term applies to the interest rate on any Loans
outstanding during the period commencing on December 29, 2007 and ending on
March 27, 2008 (but not as such term applies to the Facility Fee, Letter of
Credit commissions or for other purposes), the Applicable Margin shall be the
corresponding percentages per annum as set forth in Schedule 1.1(d) plus
0.500% per annum; provided, that with respect to each Revolving Loan made in an
Alternative Currency, the Applicable Margin shall be increased by an amount
equal to the applicable Mandatory Cost.

 

  2. Section 10.1 of the Credit Agreement (Total Leverage Ratio) is hereby
amended by adding the following sentence at the end thereof: “Notwithstanding
the foregoing, for the fiscal quarter ending December 29, 2007, the maximum
permissible Total Leverage Ratio shall be 4.00 to 1.00 rather than the ratio
specified in the grid above.”



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

Rabobank Nederland, Canadian Branch

NAME OF LENDER

 

By:  

/s/ Jason Hoogenboom

    By:  

/s/ Craig Squires

Name:   Jason Hoogenboom     Name:   Craig Squires Title:   Vice President    
Title:   Vice President



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

JP Morgan Chase Bank, N.A. JP Morgan Chase Bank, N.A., Toronto Branch NAME OF
LENDER By:  

/s/ Jeffrey Coleman

Name:   Jeffrey Coleman Title:   Vice President



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

HSBC Bank Canada

NAME OF LENDER

By:  

/s/ Jody Sanderson

Name:   Jody Sanderson Title:   Director



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

HSBC Mexico, S.A. Institucion de Banca Multiple Grupo Financiero HSBC NAME OF
LENDER By:  

/s/ Jorge Casas de la Torre

Name:   Jorge Casas de la Torre Title:   Corporate Banking Subdirector



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

Morgan Stanley Senior Funding, Inc. NAME OF LENDER By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Vice President



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

Wachovia Bank, National Association NAME OF LENDER By:  

/s/ Jorge A. Gonzalez

Name:   Jorge A. Gonzalez Title:   Managing Director



--------------------------------------------------------------------------------

  3. The Credit Agreement is amended by inserting a new Section 10.4 immediately
following Section 10.3 which shall read as follows:

10.4 Sidel Equipment. Notwithstanding the forgoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Article X.

Except as set forth above, the terms of the Credit Agreement and all other Loan
Documents are hereby ratified.

If you are in agreement with the amendments set forth above and the waiver of
any default that may have arisen, but for the amendments set forth above, please
so indicate by signing below. The amendments and waivers shall become effective,
as of the date first above written, when the Required Lenders shall have
executed this letter amendment. In the event that this amendment shall become
effective, the Borrower agrees to make the payments specified on Annex 1 hereto.

This letter amendment may be executed in counterparts. Electronically delivered
signature pages (PDFs, facsimile, etc.) shall be deemed to be the functional
equivalent of originally executed signature pages for all purposes.

 

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
and for its Subsidiaries party to the Loan Documents By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel &
Secretary

Acknowledged and agreed to by:

Bank of Montreal

NAME OF LENDER

By:  

/s/ Sean P. Gallaway

Name:   Sean P. Gallaway Title:   Vice President